Mr. Presiding Justice Gridley delivered the opinion of the court. 3. Brokers, § 90*—when evidence insufficient to show termination of employment. In an action by a broker for commissions, evidence examined and held to show that plaintiff’s employment was not terminated nor abandoned by him. 4. Brokers, § 27*—when right to commission not affected. In an action by a broker for commissions where the evidence shows that plaintiff first presented to defendant a purchaser who offered and was able to pay the price fixed and who subsequently bought the premises for that sum, his right to his commission is not affected whether the purchaser acted for himself in purchasing or as agent of a company of which he was the president and controlling stockholder. 5. Brokers, § 37*—when evidence sufficient to show procuring cause of sale. In an action by a broker for commissions, evidence examined and held to show that he and not another was the procuring cause of the sale although he was not present at the execution of the contract, and though the amount of the monthly deferred payments was greater than he had offered. 6. Brokers, § 91*—when evidence insufficient to show fraud. In an action by a broker for commissions on the sale of realty, evidence examined as to agreement of plaintiff to divide commissions with one of defendant’s officers and held not to show fraud.